— Appeal from an amended order of the Supreme Court, Onondaga County (John C. Cherundolo, A.J.), entered August 23, 2012. The amended order, inter alia, *1540dismissed the complaint of plaintiff and granted money damages to defendant C.O. Falter Construction Corp. after a nonjury trial.
It is hereby ordered that said appeal is unanimously dismissed without costs.
Same memorandum as in Fiberglass Fabricators, Inc. v C.O. Falter Constr. Corp. (117 AD3d 1540 [2014]).
Present—Scudder, EJ., Peradotto, Garni, Lindley and Valentino, JJ.